Citation Nr: 1451594	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  13-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine and tension headaches.  


REPRESENTATION

Appellant represented by:	Ashley G. Andrews, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1993, June 1994 to June 1998, and from February 2001 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  This claims file is now in the jurisdiction of the Atlanta, Georgia RO.  

This case was previously before the Board in March 2011 when it was remanded to afford the Veteran a hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in September 2011; a transcript of the hearing is associated with the claims file.  

The case was again before the Board in April 2012 when, in part, the matter on appeal was remanded for additional development.  

In July 2013, the Board, in part, granted an increased 30 percent rating for the Veteran's migraine and tension headaches throughout the appeal period.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's July 2013 decision to the extent it denied entitlement to a rating in excess of 30 percent, and remanded the case for further action consistent with the Joint Motion by the parties.  

The Board's July 2013 decision remanded the matter of entitlement to service connection for alopecia.  In an April 2014 rating decision, the Veteran was granted service connection for alopecia.  Accordingly, the matter is no longer on appeal.  

The Board notes that in a separate July 2013 decision, the matter of entitlement to a clothing allowance for the year 2012 was remanded for additional development.  It is unclear whether the requested development has been completed.  Therefore, the matter is referred to the AOJ for clarification and appropriate action, consistent with the prior Board's July 2013 instructions.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  Prior to March 14, 2008, the Veteran's migraine and tension headaches are characterized by prostrating attacks occurring on an average once a month over the last several months.  

2.  Since March 14, 2008, the Veteran's migraine and tension headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to March 14, 2008, the criteria for a rating in excess of 30 percent for migraine and tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).  

2.  Since March 14, 2008, the criteria for a 50 percent rating, and no higher, for migraine and tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a July 2005 letter that was provided prior to the initial rating decision.  Additional notice was sent in March 2006 and June 2007.  Although notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial to this case, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  He has not contended prejudice due to inadequate notice.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Board finds that the examinations reports, cumulatively, are adequate for evaluation purposes because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, as the Board is granting an increased 50 percent rating for the period since March 14, 2008, the April 2012 VA examination during that period and its inadequacies and inconsistencies are not prejudicial to the Veteran.  The Board finds that a new examination is not required in this case as the Veteran has not alleged that his disability has worsened since the prior examination, and a remand is not required solely due to the passage of time since the April 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  While not all the examinations addressed whether the Veteran's headaches were productive of severe economic inadaptability, to the extent they provided the symptomatology of the Veteran's headaches, the Board finds them adequate for rating purposes.  

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.3103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

B. Legal Criteria, Factual Background, and Analysis

The Veteran seeks a higher rating for his service-connected migraine and tension headaches.  Historically, a May 2004 rating decision granted service connection for migraine and tension headaches, rated noncompensable, effective February 23, 2004.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim for an increased rating was received on May 10, 2005.  A November 2006 rating decision continued a noncompensable rating.  An interim September 2009 rating decision granted an increased, 30 percent disability rating, effective August 19, 2009.  A July 2010 rating decision granted an earlier effective date of May 8, 2008 for the increased 30 percent disability rating.  As noted above, in July 2013, the Board granted an increased 30 percent disability rating throughout the appeal period.  The instant issue before the Board is whether the Veteran is entitled to a further increased 50 percent (maximum) schedular rating for his migraine and tension headaches at any time during the appeal period.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's headaches are rated 30 percent, effective May 10, 2005, under Diagnostic Code 8100.  

Under Diagnostic Code 8100, migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period since March 14, 2008, a 50 percent rating is warranted for the migraine and tension headaches.  

From March 14, 2008, the record includes the Veteran's statements of headaches at least three times per month, lasting several hours (although of varying durations), with associated nausea, vomiting, changes in vision, and complaints that his headaches render him unable to complete activities of daily living, to complete work and assigned duties, and leaving him incapacitated.  See, e.g., March 2008 lay statement from B. Reid (former supervisor of the Veteran, stating his headaches often caused him to leave work prematurely); March 2008 lay statement from E. Dendy (stating the Veteran's headaches render him helpless for the entire day); see also April 2009 VA neurological examination (noting the Veteran's report of experiencing prostrating headaches two to three times per month).  The Board notes that on April 2012 VA headaches examination, the Veteran reported that his supervisor permits him to go to his car for an hour when he experiences a headache at work.  Significantly, the examiner indicated that the Veteran experiences prostrating attacks of migraine headache pain more frequently than once per month, but did not experience very frequent prostrating and prolonged attacks of migraine headache pain.  As noted above, the rating criteria for migraine headaches provides that headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating, and migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  On this record, the Board concludes that since March 14, 2008, the evidence more nearly approximates frequent completely prostrating and prolonged attacks of severe economic inadaptability.  While the April 2012 VA examiner may have found that the Veteran's migraine headaches were not consistent with very frequent and prostrating and prolonged attacks of headache pain, such a finding conflicts with the finding that the Veteran experiences prostrating attacks of migraine headache pain more frequently than once per month (suggesting a 50 percent rating under the rating criteria).  

For the period prior to March 14, 2008, the Board finds that a rating in excess of 30 percent is not warranted.  As indicated above, the record includes statements and reports of the frequency with which the headaches occur.  For example, on August 2006 VA neurological examination, the Veteran reported four to five headaches per day, lasting an hour or two.  In contrast, in a March 2007 primary care report, he reported one to two headaches per week, and in his July 2007 notice of disagreement, he reported three to four headaches per week.  Notwithstanding the frequency with which the headaches are reported to have occurred for the period prior to March 14, 2008, the evidence does not show, or suggest, that the Veteran's headaches were of a nature severe enough to be consistent with or approximate severe economic inadaptability.  Notably, on August 2006 VA neurological examination, the Veteran reported that while he was currently unemployed, he did not miss any work during his prior period of employment due to his headaches.  These facts persuade the Board to conclude the headaches were not productive of severe economic inadaptability prior to March 2008.  


Extraschedular Evaluation

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  In Leavey v. McDonald, No. 12-1883, 2014 WL 6065599, at *5 n.7 (Vet. App. Nov. 14, 2014), the Court explained that referral for extraschedular consideration requires both a showing of (1) an exceptional disability picture not contemplated by the rating schedule and (2) the presence of governing norms, such as marked interference with employment or frequent hospitalization.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Extraschedular consideration is not raised in a given case "unless the matter is raised by the claimant or there is evidence of both these requirements..."  Leavey, at *5 n.7.  Here, the Veteran has not argued that extraschedular consideration is warranted or should be considered, and the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's headaches, such as prostrating and prolonged attacks for his headaches.  The rating criteria are therefore adequate to evaluate his disability, and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Prior to March 14, 2008, a rating in excess of 30 percent for migraine and tension headaches is denied.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, since March 14, 2008, a 50 percent rating for migraine and tension headaches is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


